OFFICE   OF THE   ATTORNEY     GENERAL   OF TkXAS
                                       AUSTIN




Ron. Cibb Ollrhrlat,    President
A@ioultunl    h M~ohanioal Collage          of Tous
College Btatlon,   Tona

Coal- sirr                Oplnlon x0. O-7800
                          Rar Undo? the Eduoational    Appra-
                                priatlon %lll ean my ulWx=
                                  ndod balrnor ~idninu    In



             .


on the aboro
         *Piwiaod   tlmt   8W   uilex*M
         balanm r8malnllylnltoau      loa
         an4 lob at the oxpintlon of
         the ilreB1 par l aaJq Anglut
         sl, 1941,ia herOby.rmpp?8pl%aw
         kb   Zortlte Bane plupor*r for
         th eilmo pr a1 0
                        ln4 lJa   g
                              hl&ort
         81, 1918.
         “8la tlm
              OOkgialmtan            OM a ort
                                            a klppmy
                                                 e
    pd*tieIla fora~la~utarmthaatroyearlrma
    &IO. tharo ir no mppxariatim trndir ltri 1Qa
    forthe tlual yomr on4Pa(lhugtut 81, lair;it.
    la obrlourthatit wmm tho lntont$on of tho




             hotisnm 101;   mad Mb, u qwted abwo, 8~ Won
fra XorroDilltl78a8 purod by the 49th Lo&rl.aturr,     1646.
Tb a o mp tlo nOf th e B ill r ua a l8 to11ar

          *hIinot.flab@ lppreprlrtlanmfor du#8-
    tlonmlin@itatlosuof hhhor lqwnln@, Ua
    dOOlS~in~~tk'polfof  th0nOti prwalblng
    o o r k ln
             r ulo l
                   mR4 rogulmtlon8
                                 to be iollouod
.   .C




         Boa.   Gibb aflokrirt   - h&o S


                                     rDDrODri@tiOlUt ?OWti?iM
Ron. blbb   Ctlohrlrt- Pr(lS 4


10s (ed lob mt thr lrpintionof the ii8oa.l 7-r urdlry
Am~~tp     194601 le ally be apeded for th’run pa-
        &q   ths ifsasP resr aadlng Awu8t 31, 1019.

                    ths sboorofullyanmmsw your lnptir~,
            Trtwtlin(l
WO'@U
                                       YOUraTory txu17
                                 ATTOlSSl~ QER%RALOr TEXAS



                                 37             .i~
                                       /8/ x. m.“W
                                           Asmlsto8t
Appreotsd’Apr
            tl, 1949
Carlo8C. Artirr                  AppQrsdt         Opinion   aommltteo
nnt  Aulstmnt                    w          iPL
Abternoy'oonsnl                       bslrZllZi
ariDdltlPP:dja